This is a companion case to Cause No. 30566, Brooks Packing Co. v. William Wesley Henry, 192 Okla. 533, 137 P.2d 918, this day decided.
The duties performed by the plaintiff herein were not identical with the duties performed by the plaintiff in the above-styled case, but it is stated in the brief of the plaintiff in error that "There is no claim made by plaintiff for overtime labor and services, other than as relate to what is known as B-White grease, tankage and blood, described in the record as inedible, such things as were made from the refuse." In the light of this admission, our decision in cause No. 30566, supra, is determinative of the issues presented herein.
Upon the authority of that case, the judgment of the trial court in the instant case is affirmed.
CORN, C. J., GIBSON, V. C. J., and RILEY, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. BAYLESS, J., absent.